            Case 2:18-cv-01132-TSZ Document 77 Filed 09/14/20 Page 1 of 6




 1                                                                      Hon. Thomas S. Zilly

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   ESTHER HOFFMAN; SARAH DOUGLASS,
     ANTHONY KIM; and IL KIM, and DARIA
 8   KIM, on behalf of themselves and on behalf of    NO. 2:18-cv-1132-TSZ
     others similarly situated,
 9                                                    NATIONAL COLLEGIATE STUDENT
                                  Plaintiffs,         LOAN TRUST DEFENDANTS’
10          v.                                        MOTION TO EXTEND DEADLINE TO
                                                      RESPOND TO COMPLAINT
11   TRANSWORLD SYSTEMS
     INCORPORATED; PATENAUDE AND                      Noted Date: September 25, 2020
12   FELIX, A.P.C.; MATTHEW CHEUNG, and the
     marital community comprised of MATTHEW
13   CHEUNG and JANE DOE CHEUNG;
     National Collegiate Student Loan Trust 2003-1,
14   National Collegiate Student Loan Trust 2004-1,
     National Collegiate Student Loan Trust 2004-2,
15   National Collegiate Student Loan Trust 2005-1,
     National Collegiate Student Loan Trust 2005-2,
16   National Collegiate Student Loan Trust 2005-3,
     National Collegiate Student Loan Trust 2006-1,
17   National Collegiate Student Loan Trust 2006-2,
     National Collegiate Student Loan Trust 2006-3,
18   National Collegiate Student Loan Trust 2006-4,
     National Collegiate Student Loan Trust 2007-1,
19   National Collegiate Student Loan Trust 2007-2,
     National Collegiate Student Loan Trust 2007-3,
20   National Collegiate Student Loan Trust 2007-4,
     National Collegiate Master Student Loan Trust,
21   and DOES ONE THROUGH TEN,

22                                Defendants.
     NATIONAL COLLEGIATE STUDENT LOAN TRUST             A n d r e w s ▪ S k i n n e r , P. S .
     DEFENDANTS’ MOTION TO EXTEND DEADLINE TO           645 Elliott Ave. W., Ste. 350
     RESPOND TO COMPLAINT [2:18-cv-1132-TSZ] - 1        Seattle, WA 98119
                                                        Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
                Case 2:18-cv-01132-TSZ Document 77 Filed 09/14/20 Page 2 of 6




 1                                  I.      REQUEST OF RELIEF

 2         Defendants National Collegiate Student Loan Trust 2003-1, National Collegiate Student Loan

 3 Trust 2004-1, National Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust

 4 2005-1, National Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust

 5 2005-3, National Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust

 6 2006-2, National Collegiate Student Loan Trust 2006-3, National Collegiate Student Loan Trust

 7 2006-4, National Collegiate Student Loan Trust 2007-1, National Collegiate Student Loan Trust

 8 2007-2, National Collegiate Student Loan Trust 2007-3, National Collegiate Student Loan Trust

 9 2007-4 and National Collegiate Master Student Loan Trust I (collectively referred to as the “NCSLT

10 entities”) move this Court for an order extending the deadline for the NCSLT entities to file an

11 Answer or otherwise plead in response to the Second Amended Complaint. On September 11,

12 2020, three defendants moved to strike portions of the Plaintiffs’ Second Amended Complaint that

13 specifically address the NCSLT entities. See Dkt. No. 76. Because the outcome of that motion

14 may moot the Second Amended Complaint or alter the material allegations and issues in dispute,

15 the NCSLT entities request that their deadline to respond to the Second Amended Complaint be

16 extended until after the Court has ruled on the pending motion to strike. The NCSLT entities

17 propose that they be permitted to file an answer or otherwise plead in response to the Second

18 Amended Complaint fourteen (14) days after notice of the Court’s action on the pending motion

19 to strike.

20                                 II.    STATEMENT OF FACTS

21         On July 7, 2020, Plaintiffs filed a Second Amended Complaint in which they added the

22 NCSLT entities as named defendants. See Dkt. No. 61.
      NATIONAL COLLEGIATE STUDENT LOAN TRUST                   A n d r e w s ▪ S k i n n e r , P. S .
      DEFENDANTS’ MOTION TO EXTEND DEADLINE TO                 645 Elliott Ave. W., Ste. 350
      RESPOND TO COMPLAINT [2:18-cv-1132-TSZ] - 2              Seattle, WA 98119
                                                               Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
              Case 2:18-cv-01132-TSZ Document 77 Filed 09/14/20 Page 3 of 6




 1          By order dated August 21, 2020, the Court extended until September 14, 2020, the deadline

 2 for Defendants to answer or otherwise plead in response to the Second Amended Complaint. See

 3 Dkt. No. 74.

 4          On September 11, 2020, Defendants Transworld Systems Inc., Patenaude & Felix, A.P.C.,

 5 and Matthew Cheung moved to strike portions of Plaintiffs’ Second Amended Complaint. See

 6 Dkt. No. 76.

 7                                   III.   STATEMENT OF ISSUES

 8          Whether pursuant to Fed. R. Civ. P. 6(b) and 12, this Court should extend the deadline for

 9 the NCSLT entities to answer or otherwise plead in response to the Second Amended Complaint?

10                             IV.      ARGUMENT AND AUTHORITY

11          Under Fed. R. Civ. P. 6(b)(1)(A), the Court may, for good cause, extend the time an act

12 may or must be done. “Rule 6(b) commits to the district court's discretion the decision to enlarge

13 the time in which a party must perform an act required or allowed by the Federal Rules of Civil

14 Procedure….” Jenkins v. Commonwealth Land Title Ins. Co., 95 F.3d 791, 795, 1996 U.S. App.

15 LEXIS 23229 (9th Cir. 1996).

16          Serving a motion to strike alters the deadline to file responsive pleadings. Pursuant to Fed.

17 R. Civ. P. 12(a)(4)(A), if the Court denies the motion or postpones its disposition until trial,

18 responsive pleadings must be served within 14 days after notice of the court's action, unless the

19 Court sets a different time. The NCSLT entities’ deadline to respond to the Second Amended

20 Complaint should be extended pursuant to Rule 12(a)(4)(A) alone.

21          Moreover, the Court’s ruling on the pending motion to strike could necessitate the filing of

22 an amended complaint or may otherwise materially affect the allegations which require a
      NATIONAL COLLEGIATE STUDENT LOAN TRUST                     A n d r e w s ▪ S k i n n e r , P. S .
      DEFENDANTS’ MOTION TO EXTEND DEADLINE TO                   645 Elliott Ave. W., Ste. 350
      RESPOND TO COMPLAINT [2:18-cv-1132-TSZ] - 3                Seattle, WA 98119
                                                                 Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
              Case 2:18-cv-01132-TSZ Document 77 Filed 09/14/20 Page 4 of 6




 1 response. Compelling the NCSLT entities to respond now to the Second Amended Complaint

 2 raises the possibility that these defendants will have to file amended answers after the Court rules

 3 on the pending motion to strike, and proceeding on this schedule carries the risk of confusion and

 4 duplicative efforts. For the sake of efficiency and to avoid confusion, the NCSLT entities’

 5 deadline to file responsive pleadings should mirror the moving defendants’ responsive pleadings

 6 deadline. The NCSLT entities therefore request that the Court exercise its discretion and extend

 7 the deadline for the NCSLT entities to file their response to the Second Amended

 8 Complaint. There is no prejudice to the Plaintiffs or other parties if the requested relief is granted,

 9 as the pleadings will not be closed until after the Court rules on the pending motion to strike, and

10 then not until the defendants presently moving to strike the Second Amended Complaint answer

11 or otherwise plead.

12                                        V.      CONCLUSION

13          For the sake of efficiency and to avoid confusion, the NCSLT entities respectfully request

14 that the deadline for filing responsive pleadings be extended until 14 days after notice of the

15 Court’s action on the pending motion to strike.

16          Dated this 14th day of September, 2020.

17
                                                   By s/ Stephen G. Skinner
18                                                   ANDREWS ▪ SKINNER, P.S.
                                                     STEPHEN G. SKINNER, WSBA #17317
19                                                   645 Elliott Ave. W., Suite 350
                                                     Seattle, WA 98119
20                                                   Phone: 206-223-9248 | Fax: 206-623-9050
                                                     Email: stephen.skinner@andrews-skinner.com
21

22
      NATIONAL COLLEGIATE STUDENT LOAN TRUST                      A n d r e w s ▪ S k i n n e r , P. S .
      DEFENDANTS’ MOTION TO EXTEND DEADLINE TO                    645 Elliott Ave. W., Ste. 350
      RESPOND TO COMPLAINT [2:18-cv-1132-TSZ] - 4                 Seattle, WA 98119
                                                                  Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
           Case 2:18-cv-01132-TSZ Document 77 Filed 09/14/20 Page 5 of 6




 1                                             /s/ James K. Schultz
                                               SESSIONS FISHMAN, NATHAN & ISRAEL
 2                                             James K. Schultz (pro hac vice)

 3                                  Attorneys for Defendants Attorneys for Defendants
                                    Transworld Systems Incorporated, National Collegiate
 4                                  Student Loan Trust Defendants, and National Collegiate
                                    Master Student Loan Trust
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     NATIONAL COLLEGIATE STUDENT LOAN TRUST              A n d r e w s ▪ S k i n n e r , P. S .
     DEFENDANTS’ MOTION TO EXTEND DEADLINE TO            645 Elliott Ave. W., Ste. 350
     RESPOND TO COMPLAINT [2:18-cv-1132-TSZ] - 5         Seattle, WA 98119
                                                         Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
              Case 2:18-cv-01132-TSZ Document 77 Filed 09/14/20 Page 6 of 6




 1
                                    CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 14, 2020, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system which will send notification of such filing to all
   attorneys of record.
 4

 5                                               By s/ Stephen G. Skinner
                                                   STEPHEN G. SKINNER, WSBA #17317
 6                                                 645 Elliott Ave. W., Suite 350
                                                   Seattle, WA 98119
 7                                                 Phone: 206-223-9248 | Fax: 206-623-9050
                                                   Email: stephen.skinner@andrews-skinner.com
 8                                                 Attorneys for Defendants Transworld Systems
                                                   Incorporated, National Collegiate Student Loan
 9                                                 Trust Defendants, and National Collegiate Master
                                                   Student Loan Trust
10

11

12

13

14

15

16

17

18

19

20

21

22
      NATIONAL COLLEGIATE STUDENT LOAN TRUST                   A n d r e w s ▪ S k i n n e r , P. S .
      DEFENDANTS’ MOTION TO EXTEND DEADLINE TO                 645 Elliott Ave. W., Ste. 350
      RESPOND TO COMPLAINT [2:18-cv-1132-TSZ] - 6              Seattle, WA 98119
                                                               Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
